Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1-20. (Cancelled)
21. (Currently Amended) A method for dissolving sample substance particles, the method comprising, in the following order:
- providing sample substance particles, then
- admixing the sample substance particles with a second lyophilic material, thereby attaching the sample substance particles to the second lyophilic material, to form a core matrix, then
- covering the core matrix with a shell matrix in the form of two sheets comprising a first lyophilic material, wherein the covering comprises pressing the two sheets against the core matrix with one sheet pressed against one side of the core matrix and the other sheet pressed against an opposite side of the core matrix to form a shell matrix-core matrix system, wherein the first lyophilic material and the second lyophilic material are each selected from cotton, cellulose, and viscose, preferably cotton, then
 - inserting the shell-core matrix
- exposing the cage comprising the shell matrix-core matrix system to a dissolution medium capable of dissolving the sample substance particles, then
- allowing the dissolution medium to flow through the at least one hole towards the sample substance particles, and then dissolving said particles in the dissolution medium.
22-24. (Cancelled)
25. (Currently amended) The method according to claim 21, wherein the inserting comprises pressing the shell matrix-core matrix 
26. (Previously Presented) The method according to claim 21, wherein the exposing comprises immersing the cage into the dissolution medium capable of dissolving the sample substance particles.
27. (Previously Presented) The method according claim 21 comprising agitating the dissolution medium capable of dissolving the sample substance particles.
28. (Previously Presented) A method for determining one or more dissolution properties of sample substance particles, the method comprising
- dissolving the sample substance particles into a dissolution medium capable of dissolving the sample substance particles by the method according to claim 21, and
- determining at least one dissolution property, such as concentration, of the sample substance particles in the dissolution medium, preferably as a function of time.
29. (Previously Presented) A method for controlling a process for producing substance particles, the method comprising,
(i) producing the substance particles,
(ii) providing sample substance particles by collecting a sample of the substance particles,
(iii) determining one or more dissolution properties of the sample substance particles according to claim 28,
(iv) comparing the one or more dissolution properties of the sample substance particles to one or more predetermined dissolution properties.
30. (Previously Presented) The method according to claim 29 further comprising
(v) modifying the producing by changing one or more process parameters of said process based on the comparing.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments dated 04/22/2022 with respect to MRSNY and HEIL are convincing.
Upon further search the examiner found US 6146655 by RUBEN. Looking at the two sets of pictures in RUBEN and the instant invention, one of ordinary skill in the art can see the difference in the methods/devices.
RUBEN et al. teach of a flexible intra-oral bandage and kit thereof including an hydrolyzable powder/water-wettable fiber mixture enclosed in a flexible, water-permeable, non-stick envelope(lyophilic material on either side). The envelope is immersed in water or medication so that the liquid is absorbed through the envelope to wet the hydrolyzable powder/water-wettable fiber mixture and form a moldable tacky gel. The envelope is then removed from the gel and the gel is manually molded and placed in a desired location in a patient's oral cavity. The kit can also be used as a drug delivery system to deliver medication to a patient through the oral cavity(abstract). RUBEN further teach that the “hydrolyzable powder" is particulate, i.e., non-fibrous, in nature, having a particle size relatively substantially smaller than the length of the wettable fibers, the powder can include short, fibrous, hydrolysable particles. Preferably, the powder/water-wettable fiber mixture contains from about 60 to about 70 weight percent powder and from about 20 to about 40 weight percent fibers, e.g., cellulose fibers(second lyophilic material admixed with particles), and then covered by envelope(other lyophilic material covering by sheets on both sides(Column 4, line 52-65). How this is different from the instant claims, is that the particles are not put in solution to dissolve the particles out into the solution. The reverse happens in RUBEN, where a substance is dissolved into the inside matrix, and then the matrix systems are deconstructed and the medication is placed on a patient, then dissolved out. Therefore- RUBEN do not teach of of the instantly claimed “core matrix,” and “shell matrix- core matri sample system,” maintaining the claimed structural requirements while the claimed steps are performed in sequence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344. The examiner can normally be reached 9:30-4:30 MT Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA M. FRITCHMAN
Primary Examiner
Art Unit 1797



/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797